United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF THE ARMY, PUBLIC
WORKS, Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-207
Issued: May 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal of an October 15, 2007 merit
decision of the Office of Workers’ Compensation Programs, finding that he received an
overpayment in the amount of $638.74 for which he was at fault and ordering repayment of the
overpayment in full. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $638.74 during the period February 5 to 17, 2007 because he received temporary total
disability compensation instead of partial disability compensation following his return to parttime work; (2) whether the Office properly found that appellant was at fault in the creation of
this overpayment and, therefore, ineligible for waiver of the overpayment; and (3) whether the
Office properly ordered repayment of the overpayment in full.

FACTUAL HISTORY
On January 4, 2006 appellant, then a 45-year-old high voltage electrician, filed a
traumatic injury claim alleging that on January 3, 2006 he broke his ribs and pelvis on the right
side of his body when a bolt on a hydraulic ram broke. He stopped work on the date of injury.
By letter dated January 12, 2006, the Office accepted the claim for closed fracture of multiple
ribs and closed fracture of the acetabulum. Appellant underwent right hip replacement surgery
which was performed by Dr. Michael T. Clarke, an attending orthopedic surgeon.
By letter dated March 31, 2006, the Office advised appellant to provide immediate
notification of his return to work to avoid an overpayment of compensation. It further advised
him that, if he worked for any portion of this period, he must return the check to the Office;
otherwise, an overpayment of compensation could result.
On January 24, 2007 the employing establishment offered appellant a part-time position
requiring him to work four hours per day based on the restrictions set forth by Dr. Clarke.1
Appellant accepted the job offer on January 25, 2007 and returned to work on February 5, 2007.
Following appellant’s return to work, the Office issued a compensation check to him in
the amount of $1,277.49 for the period February 5 through 17, 2007. The check was sent
directly to his financial institution in the form of direct deposit.
On June 29, 2007 the Office made a preliminary determination that appellant received an
overpayment in the amount of $638.74 because he received compensation in the amount of
$1,277.49 for temporary total disability covering the period February 5 to 17, 2007 when he was
only entitled to compensation in the amount of $638.74 based on his return to part-time work on
February 5, 2007. The Office further determined that he was at fault in the creation of the
overpayment because he had been advised on March 31, 2006 that he needed to return any
payments he received after returning to work. Appellant was advised that he could request a
telephone conference, a final decision based on the written evidence only or a hearing within 30
days if he disagreed that the overpayment occurred, with the amount of the overpayment or if he
believed that recovery of the overpayment should be waived. The Office requested that he
complete an accompanying overpayment recovery questionnaire (Form OWCP-20) and submit
financial documents in support thereof within 30 days.
On July 17, 2007 appellant requested that the Office make a decision based on a review
of the written evidence. He stated that the compensation was used to support his family during a
difficult time period. Appellant wished to repay the overpayment in several installments if a
judgment was issued against him. In an undated and unsigned OWCP-20 form, he stated that he
did not have the incorrectly paid compensation check. Appellant reported a monthly income of
$3,000.00. He further reported monthly expenses of $800.00 for rent or mortgage, $800.00 for
food, $300.00 for clothing, $600.00 for utilities, $1,000.00 for other expenses, $225.00 for credit
card payments and $50.00 for cable television service, totaling $3,775.00. Appellant had
$219.00 in a savings account. He contended that he was not at fault in creating the overpayment
1

The record reveals that appellant was restricted to lifting and carrying 25 to 50 pounds, pushing and pulling 25
to 50 pounds two hours per day and no driving a standard truck.

2

because payments owed to him lagged by weeks so he did not follow the payment dates as all of
his paperwork was prepared by the employing establishment’s finance office. Once appellant
returned to work part time, he assumed that all the paperwork between the employing
establishment and the Office was correct. He stated that on February 1, 2007 he immediately
went to the finance office and advised that his physician had released him to return to work part
time.
By decision dated October 15, 2007, the Office finalized its determination that appellant
received an overpayment in the amount of $638.74 and that he was at fault in the creation of the
overpayment because he accepted a payment that he should have known was incorrect. The
Office ordered him to repay the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
If an employee returns to work and has earnings or is in a paid leave status, he is not
entitled to receive wage-loss compensation for temporary total disability for the same time
period.2
ANALYSIS -- ISSUE 1
Appellant stopped work on January 3, 2006. He returned to part-time work, four hours
per day on February 5, 2007. Subsequently, the Office paid appellant wage-loss compensation in
the amount of $1,277.49 for temporary total disability from February 5 to 17, 2007. Because he
worked part time during this period, he was not entitled to receive wage-loss compensation for
total disability during this period. The record indicates that the Office paid appellant $1,277.49
in wage-loss compensation for total disability but he was only entitled to compensation for
partial disability in the amount of $638.75. The Board finds that this created an overpayment of
$638.74.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act3 provides that an
overpayment of compensation shall be recovered by the Office unless incorrect payment has
been made to an individual who is without fault and when adjustment or recovery would defeat
the purpose of [the Act] or would be against equity and good conscience.4 Thus, the Office may
not waive the overpayment of compensation unless appellant was without fault.5 Adjustment or
recovery must, therefore, be made when an incorrect payment has been made to an individual
who is with fault.6
2

See 20 C.F.R. § 10.401 (2007).

3

5 U.S.C. § 8129(b).

4

Michael H. Wacks, 45 ECAB 791, 795 (1994).

5

Norman F. Bligh, 41 ECAB 230 (1989).

6

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

3

On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”7
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”8
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for the Office to establish that appellant was at fault in creating the
overpayment of compensation, the Office must establish that, at the time appellant received the
compensation check in question, he knew or should have known that the payment was incorrect.9
Based on the circumstances of this case, the Board finds that appellant is not with fault in
creating the overpayment. The Office found that appellant should have known that he received
an incorrect payment for total temporary disability because he had been advised to return any
money he received after returning to work. The Board has found a claimant to be at fault in
cases where he or she is receiving compensation checks through direct deposit which involve a
series of payments over several months with clear knowledge that the payments were incorrect.10
It is not appropriate, however, to make a finding that a claimant has accepted an overpayment via
direct deposit until such time as a reasonable person would have been aware that this
overpayment had occurred. This awareness could be established either through documentation
such as a bank statement or notification from the Office or where a reasonable period of time has
passed during which a claimant could have reviewed independent confirmation of the incorrect
payment.11

7

20 C.F.R. § 10.433(a).

8

Id. at § 10.433(b).

9

Diana L. Booth, supra note 6.

10

See Karen K. Dixon, 56 ECAB 145 (2004).

11

See K.H., Docket No. 06-191 (issued October 30, 2006).

4

In this case, appellant received an overpayment of compensation in the amount of
$638.74 by direct deposit. Since Office regulations define fault by what the claimant knew or
should have known at the time of acceptance, one of the consequences of electronic fund
transfers is that in many cases the claimant will not be at fault for accepting the first incorrect
payment because the requisite knowledge is lacking at the time of deposit.12 Appellant had no
reason to suspect at the time the $638.74 overpayment was deposited into his checking account
that the Office had issued an incorrect payment, given that this was the first incorrect payment
made by the Office.13 Furthermore, because the funds were deposited directly into his bank
account, appellant was not in a position to immediately decline acceptance of the amount paid by
the Office. Thus, the Board finds that he was not at fault in either creating or accepting the
overpayment of $638.74 for the period February 5 through 17, 2007.14 A finding of no fault does
not mean, however, that the claimant may keep the money, only that the Office must consider
eligibility for waiver for this period, and the case must be remanded for the Office to determine
whether he is entitled to waiver for this period. After such further development as the Office
may find necessary, it should issue an appropriate decision on the issue of whether the
overpayment should be waived.
Based on the Board’s determination in the second issue in this case, issue three regarding
recovery of the $638.74 overpayment need not be addressed at this time.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $638.74 from February 5 to 17, 2007, because he incorrectly received temporary total
disability compensation instead of partial disability compensation following his return to parttime work. The Board, however, finds that he was not at fault in the creation of this
overpayment.

12

See Karen K. Dixon, supra note 10.

13

See Tammy Craven, 57 ECAB 689 (2006).

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part with respect to fact and amount of
overpayment. The decision is reversed with respect to the fault determination and remanded to
the Office for further proceedings consistent with this decision of the Board.
Issued: May 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

